DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kim (US Pub no 2018/0175106 A1).
Regarding claim 1, Kim et al discloses a display device (fig. 16) comprising: a substrate(SUB) [0090]; a first circuit part (left side of LD) and a second circuit part (righ side of LD)on the substrate(SUB) and spaced from each other in a first direction (fig. 16); and an emission part (LD)between the first circuit part (left side of LD)and the second circuit part (right side of LD), the emission part(LD) being located between the first circuit part (left side of LD)and the second circuit part(right side of LD) in a direction parallel to the substrate(SUB), wherein the first circuit part (left side of LD)comprises a first electrode (REL1)) extending to the emission part(LD), wherein the second circuit part (right side of LD)comprises a second electrode(REL2) extending to the emission part (LD), and wherein the emission part comprises a light emitting element located between the first electrode (REL1)and the second electrode(REL2) [0158, 0160-0162].
Regarding claim 2, Kim et al discloses further comprising a first insulating layer(SM)[0157], wherein at least a portion of the first insulating layer (SM) is on the first electrode(REL1) and at least another portion of the first insulating layer (SM) is on the second electrode (REL2) fig. 16, wherein the first insulating layer (SM)is between the substrate (SUB)and the light emitting element (LD) fig. 16)[0157]
Regarding claim 3, Kim et al discloses wherein the first circuit part (left of LD)comprises a third electrode (CNE1) disposed on the first electrode(REL1), at least a portion of the third electrode(CNE1) being contacted with a first end of the light emitting element(LD), and wherein the second circuit part (right of LD)comprises a fourth electrode (CNE2) disposed on the second electrode(REL2) and at least a portion of the fourth electrode (CNE2) being contacted with a second end of the light emitting element (LD) fig. 16 [0160][0162].
Regarding claim 5, Kim et al discloses further comprising a second insulating layer (PSV2), wherein at least a portion of the second insulating layer (PSV2)is on the third electrode (CNE1)and at least another portion of the second insulating layer(PSV2) is on the light emitting element (LD), and wherein the fourth electrode (CNE2) is on the second insulating layer (PSV2) fig. 16)[0161-0162].

Regarding claim 7, Kim et al discloses  wherein each of the third electrode(CNE1) and the fourth electrode (CNE2)comprises a transparent conductive oxide[0110][0113].
Regarding claim 9, Kim et al discloses wherein the first circuit part (left side of LD)comprises a driving transistorT1 or T2) between the substrate (SUB)and the first electrode (REL1)and electrically coupled with the light emitting element (LD), wherein the driving transistor (T1 or T2)comprises: an active layer(SA) on the substrate (SUB); a gate electrode (GE)on the active layer (SA); and a first transistor electrode(EL1) and a second transistor electrode (EL2) located above the gate electrode(GE) and in contact with the active layer (SA) [0191-0195] fig. 18.
Regarding claim 13, Kim et al discloses wherein the first insulating layer (SM)
contacts with the substrate (SUB)and the light emitting element (LD) fig. 16 [0157].
Regarding claim 14, Kim et al discloses wherein the first electrode(REL1) and the
second electrode (REL2)each includes a metal having a predetermined reflectivity [0158].
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US Pub no. 2021/0242380 A1).

Regarding claim 16, Kim et al discloses  A display device (fig. 4)comprising: a substrate(SUB); a first electrode (REL1_1)and a second electrode (REL2) on the substrate (SUB), the first electrode (REL1_1)and the second electrode (REL2) being at a same layer and spaced from each other [0092] fig. 4; a first insulating layer (INS1)on the first electrode (REL1_1)and the second electrode(REL_2)[0154]; a light emitting element (LD1)on the first insulating layer (INS1) and located between the first electrode (REL1_1)and the second electrode (REL_2) fig. 4; and a driving transistor (T1) located between the substrate(SUB) and the first electrode (REL1_1)and electrically coupled with the light emitting element (LD1) (fig. 8) [0181][0256], wherein the first insulating layer (INS1)is between the substrate(SUB) and the light emitting element (LD1)and in contact with the substrate(SUB) exposed between the first electrode (REL1_1)and the second electrode(REL_2) fig. 4/fig. 8.
Regarding claim 17, Kim et al discloses further comprising: a third electrode (CNE1_1) electrically coupling the first electrode(REL1_1) and a first end of the light emitting element (LD1) fig. 4/fig. 8; and a fourth electrode (CNE_2) electrically coupling the second electrode(REL_2) and a second end of the light emitting element(LD1) fig. 4/fig. 8[0091][0114-0115][0120].
Regarding claim 18, Kim et al discloses wherein the first insulating layer (INS1)comprises a first opening and a second opening, wherein a portion of the first electrode(REL1_1) is exposed through the first opening(left of LD1), a portion of the second electrode(REL_2) is exposed through the second opening(right of LD1),
 wherein the third electrode(CNE1_1) contacts with the first electrode(REL1_1) through the first opening, and wherein the fourth electrode(CNE_2) contacts with the second electrode (REL_2) through the second opening fig. 4/fig. 8
Regarding claim 19, Kim et al discloses wherein the third electrode(CNE1_1) and the fourth electrode (CNE_2)are concurrently formed at a same layer [0338].	
Regarding claim 20,Kim et al discloses  further comprising a second insulating layer(INS4) on the third electrode (CNE1_1), wherein the fourth electrode(CNE_2) is on the second insulating layer(INS4) fig. 4/fig. 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub no 2018/0175106 A1) in view of Kim (US Pub no. 2021/0242380 A1).
Regarding claim 4, Kim et al (‘106) discloses all the claim limitations of claim 3 but fails to teach wherein the first insulating layer comprises a first opening and a second
opening, wherein a portion of the first electrode is exposed through the first opening,
and a portion of the second electrode is exposed through the second opening, wherein the third electrode contacts with the first electrode through the first opening, and
wherein the fourth electrode contacts with the second electrode through the second opening.
However, in the same endeavor, Kim et al (‘380 ) discloses wherein the first insulating layer (Ins1)comprises a first opening (left of LD1)and a second opening(right of LD1), wherein a portion of the first electrode REL1_1)is exposed through the first opening, and a portion of the second electrode (REL_2)is exposed through the second opening, wherein the third electrode (CNE1_1)contacts with the first electrode(REL1_1) through the first opening, and wherein the fourth electrode(CNE_2) contacts with the second electrode(REL_2) through the second opening (fig. 4) .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim(‘106) with the teachings of Kim et al (’380) to prevent damage during fabrication[0154].
Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub no 2018/0175106 A1) in view of Chu (US Pub no. 2015/0362165 A1)
Regarding claim 15, Kim et al discloses all the claim limitations of claim 1 but fails to teach further comprising a wavelength conversion layer on the light emitting element, wherein the wavelength conversion layer comprises a wavelength conversion
particle and a scattering particle, and wherein the wavelength conversion particle comprises a quantum dot.
However, Chu et al discloses comprising a wavelength conversion layer on the light emitting element, wherein the wavelength conversion layer comprises a wavelength conversion particle and a scattering particle, and wherein the wavelength conversion particle comprises a quantum dot[0149].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Chu et al to convert the UV emission light emitting array for full color application.
Allowable Subject Matter
Claims 6, 8 , & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813